Citation Nr: 0910106	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-22 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to June 
1978.  He died in April 1997.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In an April 2007 decision, the Board reopened and then denied 
the appellant's claim for service connection for the cause of 
the Veteran's death.  The appellant appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2007, the Court issued an order which granted a 
September 2008 joint motion of the parties for remand and to 
vacate the Board's April 2007 decision to the extent that it 
denied the claim for service connection for the cause of the 
Veteran's death.  Copies of the motion and the Court's Order 
have been incorporated into the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The September 2008 joint motion states that a December 2002 
VA medical examiner opinion must be remanded for 
clarification and that another medical opinion be obtained if 
necessary.  The joint motion also states that the theory of 
direct service connection for the Veteran's liver cancer as 
being caused by his service as an inventory management 
supervisor must be considered.

The Board notes that a December 1966 in-service hospital 
report states that the Veteran denied exposure to toxic 
materials and states that the Veteran's liver appeared to be 
normal.

A July 1998 report of the Veteran's treating oncologist 
stated that the Veteran had been diagnosed with 
hepatocellular carcinoma.  This physician also noted that 
hepatocellular carcinomas may occur in patients with chronic 
liver disease.  The physician noted that the Veteran's wife 
indicated that the Veteran was a heavy drinker because his 
military service made him anxious.  The physician then stated 
that "I would say that it is safe to assume that the patient 
more than likely may have had hepatic cirrhosis that 
predisposed him to hepatocellular carcinoma."

The December 2002 VA physician indicated that the Veteran, 
during his service and beyond, consumed large amounts of 
alcohol and suffered from anxiety disorder. The examiner 
hypothesized that the Veteran's chronic alcohol consumption 
may have led to the development of chronic liver disease and 
cirrhosis.  The physician further hypothesized that cirrhosis 
is in itself regardless of cause considered to be a 
preneoplastic condition.  From this argument, the physician 
stated that one could state that the hepatocellular carcinoma 
would then be service-connected.  The physician went on to 
note, however, that unfortunately alcohol michrondular 
cirrhosis is not frequently associated with hepatocellular 
carcinoma and only develops upon cessation of alcohol 
consumption and development of the macrondular form of 
cirrhosis.  The physician went on to find that there are no 
liver biopsies or other supporting objective data in the 
record that clearly demonstrate the presence of either of 
these conditions, either of these forms of cirrhosis, and it 
is left for one to assume that given the high association 
between hepatocellular carcinoma and cirrhosis that the 
Veteran in fact was suffering from it.  Since this opinion is 
unclear, a new opinion will be obtained.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
addressed VA's 38 C.F.R. § 5103(a) notice obligation in the 
context of a claim for Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1310.  The Court held 
that, because the RO's adjudication of a DIC claim hinges 
first on whether a Veteran was service-connected for any 
condition during his or her lifetime, the 38 U.S.C.A. 
§ 5103(a) notice in such a claim must include 1) a statement 
of the conditions (if any) for which a Veteran was service-
connected at the time of his or her death; 2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and 3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  Hupp, 21 Vet. App. at 352-53.

The Court also held that when a claimant's DIC application 
and accompanying evidence expressly raises a specific issue 
regarding, or the evidence submitted in connection with it 
relates to, a particular element of a claim, VA is required 
to provide notice that informs the claimant of how to 
substantiate the assertion advanced, and takes into account 
the evidence submitted in connection with the application.  
Id. at 353.

The appellant received a letter pursuant to the Veterans 
Claims Assistance Act (VCAA) in March 2005.  However, review 
of record does not show that the letter contained all 
notification required under 38 U.S.C.A. § 5103, as 
interpreted by the Court in Hupp v. Nicholson, 21 Vet. App. 
342, 352-53 (2007).  This procedural defect should be cured 
on remand.

The appellant should also be advised of the bases for 
assigning effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant and 
her representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as interpreted by the Court in 
Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  The letter should explain, 
what, if any, information and evidence 
(medical and lay) not previously provided 
to VA is necessary to substantiate the 
appellant's claims.  The notice should 
include (a) a statement of the conditions 
for which the Veteran was service-
connected at the time of his death; (b) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected.  The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the appellant 
and which portion, if any, VA will attempt 
to obtain on her behalf.  The appellant 
should also be advised of the respective 
obligations of VA and the appellant in 
obtaining such evidence, and advised of 
the bases for assigning ratings and 
effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and 
Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).  

2.  Send a copy of this REMAND decision 
and the Veteran's claims files to a liver 
cancer specialist.  The specialist is 
requested to read this REMAND and to 
review the Veteran's medical records, 
including the service treatment records.  
The specialist is asked to opine as 
whether it is at least as likely as not 
the Veteran's fatal liver cancer was 
related to the Veteran's military service.  
The specialist is requested to comment on 
whether there is any indication in the 
service treatment records which would 
indicate that the Veteran developed liver 
cancer due to working in an equipment 
laboratory as an inventory management 
supervisor.  The specialist is requested 
to comment on whether there is any 
indication in the service treatment 
records that would indicate that the 
Veteran consumed large quantities of 
alcoholic during service.  The specialist 
is asked to comment on whether he/she 
agrees or disagrees with the July 1998 
statement of Dr. Sanchez, the December 
2002 VA opinion, and the March 2004 
opinion of Dr. Utku, and provide reasoning 
why.  Reasons and bases for all opinions 
should be provided.

3.  Upon completion of the above requested 
development reconsider the appellant's 
claim.  If the benefit sought on appeal is 
not granted, the appellant and her 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

							(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





